Citation Nr: 1117305	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  06-33 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence to reopen a claim for service connection for flat feet has been received.


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk


INTRODUCTION

The Veteran served on active duty from May to August 1979, December 1981 to December 1984, and October 1985 to February 1989, with additional service in the Army National Guard of Pennsylvania. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2006 rating decision in which the RO denied the petition to reopen a claim for service connection for flat feet and denied claims for service connection for diabetes and an eye condition.  In May 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in October 2006.

In his October 2006 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  In a November 2006 statement, the Veteran indicated that he desired a Board video-conference hearing.  A January 2007 letter informed the Veteran that his hearing was scheduled in February 2007.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010).  

In August 2008, the Board denied service connection for diabetes mellitus and for an eye condition and remanded the claim remaining on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing the requested development, the RO in Huntington, West Virginia, continued to deny the claim (as reflected in an April 2009 supplemental SOC (SSOC)), and returned this matter to the Board.

In August 2009, the Board, again, remanded the petition to reopen the claim for service connection for flat feet, to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued the denial of the claim (as reflected in a February 2011 SSOC) and returned this matter to the Board for appellate consideration.

In February 2011, the Veteran submitted additional medical evidence without a waiver of initial RO consideration of the evidence.

For the reason expressed below, the matter on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

Unfortunately the Board finds that further RO action on the remaining claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  

As noted above, the Veteran submitted additional medical evidence in February 2011.  The evidence contains medical records from Hershey Medical Center pertaining to the Veteran's flat feet disability.  The evidence was received after issuance of the most recent (February 2011) SSOC and has not been considered by the RO.  The Veteran did not waive his right to have the evidence considered by the RO prior to the Board's adjudication of his appeal.   

Under these circumstances, the Board must remand the matter to the RO for consideration for the claim in light of the additional evidence received, in the first instance, and for issuance of a SSOC reflecting such consideration.  See 38 C.F.R. §§ 19.37, 20.800, 20.1304(c) (2010).

The Board also notes that while on remand in August 2009, the RO was ordered to undertake action to obtain outstanding medical records from the Army Hospital in Aschaffenburg, Germany.  A December 2010 response from the Stuttgart and Aschaffenburg health care clinics indicates that there were no treatment records available for the Veteran at these facilities.  The RO indicated that a negative response was received in the February 2011 SSOC.  However, the Veteran has not been provided notice regarding the unavailability of these Federal records.

The Board notes that if, after continued efforts to obtain Federal records, VA concludes that it is reasonably certain that they do not exist or that further efforts to obtain them would be futile, VA will provide the claimant with oral or written notice of that fact.  VA will make a record of any oral notice conveyed to the claimant.  The notice must contain the following information: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (iv) a notice that the claimant is ultimately responsible for providing the evidence.  See 38 C.F.R. § 3.159(e) (2010).  

While this matter is on remand, to ensure that the record is complete, the RO should obtain and associate with the claims file all outstanding VA medical records.  The claims file currently includes treatment records from the VA Medical Center (VAMC) in Lebanon, Pennsylvania and the Camp Hill VA Outpatient Clinic, through December 2009.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all outstanding records of pertinent treatment from the Lebanon VAMC and the Camp Hill Outpatient Clinic, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards request for records from Federal facilities.

Further, to ensure that all due process requirements are met, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim for on appeal.  The RO's adjudication of the claim on appeal should include consideration of the evidence associated with the claims file since the RO's last adjudication of the claim.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:  

1.  If the RO concludes that medical treatment records from the health clinics in Stuttgart, Germany and Aschaffenburg, Germany are unavailable, a formal finding should be issued which details the efforts that were made to obtain the records.

The RO should also inform the Veteran and his representative that the records were not obtained and invite the Veteran to submit any copies of these treatment records he may have in his possession. 

2.  The RO should obtain from the Lebanon VAMC and the Camp Hill Outpatient Clinic any outstanding records of treatment, since December 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

3.  The RO should send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority.

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


